          Case 2:18-cv-01476-APG-EJY Document 68 Filed 04/22/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 REFLEX MEDIA, INC., et al.,                            Case No.: 2:18-cv-01476-APG-EJY

 4          Plaintiffs                                     Order Accepting Report and
                                                       Recommendation, Striking Answer, and
 5 v.                                                           Entering Default

 6 RICHMEETBEAUTIFUL HOLDING LTD.,                                    [ECF No. 67]
   et al.,
 7
           Defendants
 8

 9         On March 31, 2021, Magistrate Judge Youchah recommended that I strike the answer of

10 defendants RichMeetBeautiful Holding Ltd. and Digisec Media Limited due to their failure to

11 respond to Judge Youchah’s order to show cause. ECF No. 67. The defendants did not object.

12 Thus, I am not obligated to conduct a de novo review of the report and recommendation. 28

13 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo determination of those portions

14 of the report or specified proposed findings to which objection is made”); United States v.

15 Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

16 magistrate judge’s findings and recommendations de novo if objection is made, but not

17 otherwise” (emphasis in original)).

18         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

19 (ECF No. 67) is accepted. The clerk of court is instructed to strike the defendants’ answer (ECF

20 No. 49) and enter default against them.

21         DATED this 22nd day of April, 2021.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
